The charge is the unlawful possession of beer for the purpose of sale in a dry area, to-wit: Delta County, and the punishment assessed being thirty days in the county jail.
The appellant complains of the fact that there was no testimony introduced showing the dry status of Delta County, and a perusal of the statement of facts bears out the correctness of such statement.
We have heretofore held, in a long line of cases, that the procedure relative to the adoption of such law should not only be pleaded but proven. See the late case of Baldridge v. State,106 S.W.2d 700, and cases there cited. Such proof is absent in this case, and we have no alternative than to reverse and remand this case.
The judgment is reversed and the cause remanded.
Reversed and remanded. *Page 620